Case 8:19-cv-00847-CJC-DFM Document 62-3 Filed 08/31/20 Page 1 of 2 Page ID #:1004



    1 Mathew K. Higbee, Esq., SBN 241380
      Ryan E. Carreon, Esq., SBN 311668
    2 HIGBEE & ASSOCIATES
      1504 Brookhollow Dr., Suite 112
    3 Santa Ana, CA 92705
      (714) 617-8336
    4 (714) 597-6729 facsimile
      mhigbee@higbeeassociates.com
    5 rcarreon@higbeeassociates.com
    6 Attorney for
      DENNIS FUGNETTI PHOTOGRAPHY TRUST
    7
                          UNITED STATES DISTRICT COURT
    8                    CENTRAL     DISTRICT OF CALIFORNIA

    9 DENNIS FUGNETTI PHOTOGRAPHY Case No.: 8:19-cv-00847-CJC-DFM
      TRUST,
   10                                         [PROPOSED] ORDER
                             Plaintiff,
   11 v.                                      Judge:        Hon. Cormac J. Carney
                                              Courtroom:                      9-B
   12 BIRD   B  GONE, INC.; and  DOES   1-10, Hearing Date:        Sept. 28, 2020
      inclusive,                              Hearing Time:             1:30 p.m.
   13
                             Defendant.       Complaint filed May 6, 2019
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           1
                                    [PROPOSED] ORDER
Case 8:19-cv-00847-CJC-DFM Document 62-3 Filed 08/31/20 Page 2 of 2 Page ID #:1005



    1         The Motion to Substitute the Dennis Fugnetti Photography Trust As The
    2   Plaintiff came on for regular hearing on September 28, 2020 at 1:30 p.m. in
    3   Courtroom 9-B before the Honorable Cormac J. Carney. The Court, having
    4   considered all papers filed in support of and in opposition to this Motion, oral
    5   arguments of counsel, and all other pleadings and papers on file herein, and good
    6   cause appearing,
    7
    8         IT IS HEARBY ORDERED THAT:
    9
   10         1.   The Motion is hereby GRANTED, and the Dennis Fugnetti
   11              Photography Trust is hereby substituted into this case as the Plaintiff in
   12              place of Dennis Fugnetti;
   13
              2.   The Clerk of the Court shall amend the caption to reflect the
   14
                   substitution.
   15
   16
   17
   18   DATED: _______________                      _______________________________
                                                       Honorable Cormac J. Carney
   19                                                   United States District Judge
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                             2
                                      [PROPOSED] ORDER
